

THIS 5% CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND, ACCORDINGLY, MAY NOT
BE OFFERED, SOLD, MORTGAGED, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND OTHERWISE IN COMPLIANCE
WITH APPLICABLE STATE SECURITIES LAWS.


OPKO HEALTH, INC.
5% CONVERTIBLE PROMISSORY NOTE
(this “Note”)
Miami, Florida


$[●]    February 27, 2018


This Note is one of a series of 5% Convertible Promissory Notes (collectively,
the “OPKO Notes”), issued and sold by OPKO Health, Inc., a Delaware corporation
(“Borrower”), in the maximum aggregate initial principal amount of $[●].
FOR VALUE RECEIVED, Borrower hereby promises to pay to [●] (“Lender”), the
principal sum of $[●], together with interest, at the applicable rate of
interest set forth herein.
1.Payment of Principal and Interest; Interest Rate.
(a)    Payment of Principal and Interest. Borrower, shall, subject to the
earlier conversion of this Note in accordance with Section ‎5, pay to Lender the
outstanding principal balance under this Note, together with accrued and unpaid
interest thereon, on the Maturity Date. Interest on this Note shall accrue at
the Applicable Rate from the most recent date to which interest has been paid
or, if no interest has been paid, from the date of issuance, until the principal
hereunder, and accrued and unpaid interest thereon, shall have been paid in
full.
(b)    Interest Rate; Determination. Interest shall accrue on the unpaid
principal balance of this Note at the per annum rate equal to 5.0%, calculated
on the basis of a 365/366 day year and the actual number of days elapsed (the
“Applicable Rate”).
2.    Maturity Date. Subject to the earlier conversion of this Note in
accordance with Section 5, the unpaid principal balance (including all accrued
and unpaid interest thereon) shall be due and payable on February 27, 2023 (the
“Maturity Date”).


-1-
MIA 186341270v6

--------------------------------------------------------------------------------




3.    Manner of Payment. All amounts due and payable under this Note shall be
paid in U.S. Dollars and shall be paid to Lender by wire transfer of immediately
available funds in accordance with the instructions set forth on the signature
page hereto. Lender may modify such instructions by delivering notice thereof to
Borrower in accordance with Section 13.
Borrower shall be entitled to deduct and withhold from any payment, such amounts
as may be required to be deducted and withheld under applicable Law, including,
without limitation, any such deduction and withholding with respect to the
making of such payment under the Internal Revenue Code of 1986, as amended, and
all rules and regulations promulgated thereunder or any other applicable tax law
or regulation.
If any payment under this Note shall become due and payable on a Saturday,
Sunday, or a bank or legal holiday, then such payment shall be made on the next
succeeding Business Day, without additional interest, premium or penalty.
4.    Redemption. Borrower may redeem all or any part of the then issued and
OPKO Notes (the “Redemption Right”). Borrower may exercise the Redemption Right
by delivering notice to all Holders of Borrower’s exercise of the Redemption
Right (the “Redemption Notice”), which Redemption Notice shall contain the
following: (i) the date on which Borrower will redeem the OPKO Notes, which
shall be a date no fewer than 30 days, and no more than 60 days, immediately
following the date of the Redemption Notice (the “Redemption Date”); (ii) the
aggregate principal amount of OPKO Notes to be redeemed; (iii) the Redemption
Price, including a reasonably detailed calculation thereof; and (iv)
instructions for a Holder to deliver such Holder’s OPKO Notes to Borrower and
receive in exchange therefor the Redemption Price for each $1,000 principal
amount of such Holder’s OPKO Notes so delivered. At any time prior to 5:00 p.m.
New York time on the date immediately preceding the Redemption Date, a Holder
may elect to convert such Holder’s Notes in accordance with Section 5(b). Any
Redemption Notices shall be applied ratably to the Holders of all OPKO Notes
issued based on each Holder’s then-current OPKO Note holdings, provided that any
voluntary conversions by a Holder subsequent to the date of the Redemption
Notice and prior to the Redemption Date shall be applied against such Holder’s
pro rata allocation, thereby decreasing the aggregate amount redeemed hereunder
if less than all of the OPKO Notes are redeemed.
5.    Note Conversion; Redemption.
(a)    Conversion. Subject to the terms and provisions hereof, this Note shall
convert into shares of Borrower’s common stock, par value $0.01 (“Common
Stock”), as set forth in this Section ‎5.
(b)    Optional Conversion. At any time prior to the Maturity Date, Lender may
deliver to Borrower written notice of Lender’s election to convert all or any
portion of the principal amount of this Note, together with accrued but unpaid
interest thereon, into shares of Common Stock (a “Conversion Notice”), in which
case such aggregate principal amount of this Note, together with such accrued
and unpaid interest thereon, indicated in the Conversion Notice (the “Conversion
Amount”) shall convert into a number of shares of Common Stock equal to the
Conversion Amount, divided by the Conversion Price then in effect.
(c)    Method of Conversion. Conversion of this Note pursuant to Section ‎5
shall take place at any time during the usual business hours of Borrower at its
principal office or at such other time


-2-
MIA 186341270v6

--------------------------------------------------------------------------------




and place as Borrower and Lender may agree, by the surrender for cancellation of
this Note and, if so required, by a written instrument or instruments of
transfer in form reasonably satisfactory to Borrower duly executed by Lender.
Borrower shall pay any applicable transfer tax. This Note shall be deemed to
have been converted as of the close of business on the Conversion Date, and
Lender shall be treated for all purposes as the holder of record of such number
of Common Stock, as provided in this Section ‎5, on Borrower’s books and records
as of the close of business on the Conversion Date.
(d)    Share Issuance. Borrower shall issue and deliver, on or prior to the
fifth (5th) Business Day after the Conversion Date, to Lender or to the nominee
of Lender, at the address of Lender on the books of Borrower or as otherwise
directed by Lender in writing, a certificate evidencing the Common Stock to
which Lender shall be entitled, and Borrower shall register such Common Stock in
its share registry.
(e)    Reserved Common Stock. Borrower shall at all times keep authorized and
approved under its Amended and Restated Certificate of Incorporation, as may be
amended from time to time, solely for the purpose of effecting the conversion of
this Note and the other OPKO Notes, such number of shares of Common Stock
issuable upon the conversion of this Note and the other OPKO Notes in accordance
with their terms, and shall take all such action as may be required from time to
time in order that it may validly and legally issue the Common Stock upon such
conversion.
(f)    Adjustment to Conversion Price.
(i)    Adjustment for Share Splits and Combinations. If Borrower shall at any
time or from time to time after the date hereof effect a subdivision of the
outstanding shares of Common Stock, then the Conversion Price in effect
immediately before such subdivision shall be multiplied by a fraction (i) the
numerator of which is the total number of shares of Common Stock issued and
outstanding immediately prior to the time of such subdivision, and (ii) the
denominator of which is the total number of shares of Common Stock issued and
outstanding immediately following such subdivision. Conversely, if Borrower
shall at any time or from time to time after the date hereof combine the
outstanding shares of Common Stock into a smaller number of shares, then the
Conversion Price in effect immediately before the combination shall be
multiplied by a fraction (i) the numerator of which is the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such combination, and (ii) the denominator of which is the total number of
shares of Common Stock issued and outstanding immediately following such
combination. Any adjustment pursuant to this Section 5(f)(i) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.
(ii)    Adjustment for Dividends and Distributions. If Borrower at any time or
from time to time after the date hereof makes, or fixes a record date for the
determination of holders of Common Stock entitled to receive, a dividend or
other distribution payable in Common Stock, then, in each such event, the
Conversion Price that is then in effect shall be decreased as of the time of
such issuance or, in the event such record date is fixed, as of the close of
business on such record date, by multiplying the Conversion Price then in effect
by a fraction (i) the numerator of which is the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date, and (ii) the denominator of which is
the total number of shares Common Stock issued and outstanding immediately prior
to the time of such issuance or the close of business on such record date


-3-
MIA 186341270v6

--------------------------------------------------------------------------------




plus the number of shares of Common Stock issued or issuable in payment of such
dividend or distribution; provided, however, that if such record date is fixed
and such dividend is not fully paid or if such distribution is not fully made on
the date fixed therefor, then the Conversion Price shall be recomputed
accordingly as of the close of business on such record date, and thereafter the
Conversion Price shall be adjusted pursuant to this Section 5(f)(ii) to reflect
the actual payment of such dividend or distribution.
(iii)    Adjustment for Reclassification, Exchange and Substitution. If at any
time or from time to time after the date hereof the Common Stock issuable upon
the conversion of this Note is changed into the same or a different number of
shares of any class or classes of shares, whether by recapitalization,
reclassification or otherwise (other than an acquisition or asset transfer or a
subdivision or combination of shares or share dividend or a reorganization,
merger, consolidation or sale of assets provided for elsewhere in this Section
5(f)), then in any such event Lender, upon conversion of this Note in
circumstances in which Common Stock would otherwise be issuable, shall instead
be entitled to receive upon such conversion, the kind and amount of shares and
other securities and property receivable upon such recapitalization,
reclassification or other change by holders of the number of shares of Common
Stock into which this Note would have been converted (assuming the conversion
thereof) immediately prior to such recapitalization, reclassification or change,
all subject to further adjustment as provided herein or with respect to such
other securities or property by the terms thereof.
(iv)    Reorganizations, Mergers, Consolidations or Sales of Assets. If any
Organic Change shall be effected in such a way that holders of Common Stock
shall be entitled to receive (either directly or upon subsequent liquidation)
shares, securities or assets in respect of or in exchange for their shares of
Common Stock, then lawful and adequate provisions shall be made whereby Lender
shall thereupon have the right to receive, upon the basis and upon the terms and
conditions specified herein and in lieu of Common Stock immediately theretofore
receivable upon the conversion of this Note, such shares, securities or assets
as may be issued or payable in respect of or in exchange for the number of
outstanding shares of Common Stock that would have been immediately theretofore
receivable upon conversion of this Note had such Organic Change not taken place,
and in the case of any reorganization or reclassification appropriate provisions
shall be made with respect to the rights and interests of Lender whereby the
provisions hereof (including, without limitation, provisions for adjustments to
the Conversion Price) shall thereafter be applicable, as nearly as may be, in
relation to any shares, securities or assets thereafter deliverable upon the
exercise of such conversion rights.
(v)    Certificate of Adjustment. In each case of an adjustment or readjustment
of the Conversion Price pursuant to Section 5(f), Borrower, at its expense,
shall compute such adjustment or readjustment in accordance with the provisions
hereof and prepare a certificate showing such adjustment or readjustment, and
shall mail such certificate, by first class mail, postage prepaid, to Lender at
in accordance with Section ‎13. The certificate shall set forth such adjustment
or readjustment, showing in reasonable detail the facts upon which such
adjustment or readjustment is based.
(g)    Fractional Shares; Aggregation. No fractional shares of Common Stock
shall be issued upon conversion of this Note. If conversion of this Note would
result in the issuance of any fractional


-4-
MIA 186341270v6

--------------------------------------------------------------------------------




shares of Common Stock, then Borrower shall, in lieu of issuing any fractional
share, round up to the nearest whole share.
6.    Representations and Warranties. Borrower represents and warrants to
Lender, on the date hereof, that:
(a)    It is duly incorporated and validly existing under the Laws of the State
of Delaware;
(b)    It has full power and legal right to execute and deliver this Note and to
perform its obligations hereunder and its execution and delivery of this Note,
and the performance by it of its obligations hereunder, have been duly
authorized by all necessary corporate action and do not conflict with any
applicable Law or material contractual restriction binding upon or affecting it
or any of its property or assets;
(c)    This Note constitutes the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with its terms, except as
the enforcement hereof may be limited by bankruptcy, insolvency, or other Laws
affecting the enforcement of creditors’ rights generally and subject to the
applicability of general principles of equity; and
(d)    Except for such filings or other actions that have been made or taken on
or prior to the date hereof, no consent, approval or authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person is required as a condition to or in connection with the due and valid
execution, delivery and performance by Borrower of this Note.
7.    Affirmative Covenants. So long as this Note remains outstanding, Borrower
shall:
(a)    comply in all material respects with applicable Laws, such compliance to
include, without limitation, paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property,
except for good faith contests for which adequate reserves are maintained or any
noncompliance which would not reasonably be expected to have a material adverse
effect on Borrower;
(b)    provide to Lender, as soon as possible and in any event within five (5)
Business Days after the occurrence of each event which is an Event of Default, a
written notice setting forth the details of such event and the action which
Borrower proposes to take with respect thereto; and
(c)    maintain its corporate existence in compliance with all applicable Laws,
except to the extent that any failure to comply with the foregoing would not
reasonably be expected to have a material adverse effect on Borrower.
8.    Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Note:
(a)    Failure by Borrower to pay when due an installment of principal, interest
or other amount owing under this Note or any other OPKO Note on or before the
date such payment is due, and such failure continues for five (5) consecutive
Business Days;


-5-
MIA 186341270v6

--------------------------------------------------------------------------------




(b)    Borrower fails to comply with or perform any other term, obligation,
covenant or condition contained in this Note and which failure shall continue
for ten consecutive days following written notice of such default by Lender to
Borrower;
(c)    Any representation or warranty made by Borrower in this Note shall prove
to have been incorrect in any material respect when made and which would
reasonably be expected to impair the enforceability of this Note by Lender
against Borrower;
(d)    Borrower or any Subsidiary of Borrower shall (i) commence a voluntary
case under any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect; (ii) consent to the entry of an order for such relief in an
involuntary case under any applicable bankruptcy, insolvency or other similar
Law now or hereafter in effect; (iii) consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
or other similar official for Borrower or such Subsidiary or for all or
substantially all of Borrower’s or such Subsidiary’s assets; or (iv) make any
general assignment for the benefit of creditors; or
(e)    An involuntary case or other proceeding shall be commenced against
Borrower or any Subsidiary of Borrower under any applicable bankruptcy,
insolvency or other similar Law now or hereafter in effect, and such involuntary
case shall remain undismissed or unstayed for a period of 60 days.
9.    Remedies. Upon the occurrence of an Event of Default, all amounts due
hereunder, including, without limitation, the unpaid principal balance and
accrued and unpaid interest thereon, shall, at Lender’s written election, become
immediately due and payable upon written notice to Borrower (an “Acceleration
Notice”); provided, however, that upon the occurrence of an Event of Default
described in Section ‎8(d) or Section ‎8(e), all amounts due hereunder,
including, without limitation, the unpaid principal balance and accrued and
unpaid interest thereon, shall become immediately due and payable automatically
and without any Acceleration Notice or demand by Lender. Upon the occurrence of
an Event of Default, Lender may additionally exercise any of its other rights
and remedies granted hereunder or under applicable Law. Such remedies shall be
cumulative and concurrent and may be pursued singly, successively or together,
at Lender’s option, and as often as the occasion therefore arises.
10.    Transfer Restrictions.
(a)    Lender covenants that the Purchased Securities will be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
applicable state securities laws. In connection with any transfer of the
Purchased Securities other than pursuant to an effective registration statement
or to Borrower, Borrower may require the transferor to provide to Borrower an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to Borrower, to the effect that such
transfer does not require registration under the Securities Act. Notwithstanding
the foregoing, Borrower hereby consents to and agrees to register on the books
of Borrower and with its Transfer Agent, without any such legal opinion, except
to the extent that the transfer agent requests such legal opinion, any transfer
of the Purchased Securities by an Lender to an Affiliate of such Lender,
provided that such transfer does not involve a “sale” within the meaning


-6-
MIA 186341270v6

--------------------------------------------------------------------------------




of Section 2(a)(3) of the Securities Act and provided that such Affiliate does
not request any removal of any existing legends on any certificate evidencing
the Purchased Securities.
(b)    Lender agree to the imprinting, until no longer required by this
Section 10, of the legends, in substantially the following form, on any
certificate or other instrument evidencing any of the Purchased Securities:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE
SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS.
Certificates or another instrument evidencing the Purchased Securities shall not
be required to contain such legend or any other legend following any sale of
such Purchased Securities pursuant to (i) an effective registration statement
under the Securities Act, or (ii) Rule 144 if Lender provides Borrower with a
legal opinion (and the documents upon which the legal opinion is based)
reasonably acceptable to Borrower to the effect that the Purchased Securities
have been sold under Rule 144. Borrower will no later than five (5) Business
Days following the delivery by Lender to Borrower or the Transfer Agent (if
delivery is made to the Transfer Agent a copy shall be contemporaneously
delivered to Borrower) of (x) a legended certificate representing the applicable
Purchased Securities (other than the OPKO Notes) and any necessary instruments
of transfer and (y) evidence reasonably satisfactory to Borrower and its counsel
of the occurrence of any of (i) or (ii) above (including any applicable Lender
and broker representation letters and the delivery of any legal opinion referred
to therein, as applicable), deliver or cause to be delivered to such Lender (or
a transferee of such Lender, as applicable) a certificate or book-entry
(including shares transferred via DWAC or similar methodology by DTC)
representing such Purchased Securities (other than the OPKO Notes) that is free
from all restrictive and other legends.
11.    Collection Costs. Borrower shall pay all reasonable costs and expenses of
the collection of this Note (including, without limitation, all reasonable and
documented fees and expenses of Lender’s attorneys) paid or incurred by Lender
and irrespective of whether an Action has been commenced against Borrower.
12.    Lost, Stolen, Destroyed or Mutilated Note. Upon receipt of evidence
reasonably satisfactory to Borrower of the loss, theft, destruction or
mutilation of this Note, Borrower will issue a new Note of like tenor and amount
and dated the date to which interest has been paid, in lieu of such lost,
stolen, destroyed


-7-
MIA 186341270v6

--------------------------------------------------------------------------------




or mutilated Note, and in such event Lender agrees to indemnify and hold
Borrower harmless in respect of any such lost, stolen, destroyed or mutilated
Note.
13.    Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile or similar writing) and shall
be given to such party at such party’s address set forth in this Note, or such
other address as such party may hereinafter specify for the purpose of this
Section ‎13 to the party giving such notice. All notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt. Any notice, request or other
written communication sent by e-mail shall be confirmed by certified mail,
return receipt requested, posted on the same Business Day, or by personal
delivery, whether courier or otherwise, made on the same Business Day as such
e-mail transmissions.
14.    Certain Definitions. As used in this Note:
(a)    “Acceleration Notice” has the meaning set forth in Section 9.
(b)    “Action” means any claim, action, cause of action or suit (whether in
contract, tort or otherwise), litigation (whether at Law or in equity, whether
civil or criminal), controversy, assessment, arbitration, investigation,
hearing, charge, complaint, demand, notice or proceeding to, from, by or before
any Governmental Authority.
(c)    “Affiliate” means with respect to any Person, any other Person, directly
or indirectly, through one or more intermediaries, controlling, controlled by,
or under common control with such Person, including, without limitation, (i) in
respect of any Person which is a limited or general partnership, its partners,
affiliated partnerships managed by the same management company or managing
(general) partner or by an entity which controls, is controlled by, or is under
common control with, such management company or managing (general) partner; (ii)
in respect of any Person which is a limited liability company, its members,
affiliated limited liability companies managed by the same management company or
managing (general) partner or officer or board of directors or by an entity
which controls, is controlled by, or is under common control with, such
management company or managing (general) partner or officer or board of
directors; and (iii) the beneficiaries of any Person which is a trust.
(d)    “Applicable Rate” has the meaning set forth in Section ‎1(b).
(e)    “Borrower” has the meaning set forth in the Recitals.
(f)    “Business Day” means a day (other than a Saturday) on which banks are
open for business in Miami, Florida.
(g)    “Common Stock” has the meaning set forth in Section 5(a).
(h)    “Contractual Obligation” means, with respect to any Person, any contract,
agreement, deed, mortgage, lease, license, commitment, promise, undertaking,
arrangement, performance


-8-
MIA 186341270v6

--------------------------------------------------------------------------------




bond, warranty obligation or understanding, whether written or oral and whether
express or implied, or other document or instrument (including any document or
instrument evidencing or otherwise relating to any Debt), to which or by which
such Person is a party or otherwise subject or bound or to which or by which any
property, business, operation or right of such Person is subject or bound.
(i)    “Conversion Date” means the date on which Borrower delivers the
Conversion Notice to Lender.
(j)    “Conversion Notice” has the meaning set forth in Section 5(c).
(k)    “Conversion Price” means $5.00, subject to adjustment as provided in
Section 5(f).
(l)    “Debt” means, with respect to any Person, all obligations (including all
obligations in respect of principal, accrued interest, penalties, fees and
premiums) of such Person, whether direct or indirect, (i) for borrowed money
(including overdraft facilities), (ii) for liabilities secured by any charge,
lien pledge, security interest, mortgage and any other restriction or covenant
with respect to transferability existing on property owned or acquired and
subject thereto, (iii) evidenced by notes, bonds, debentures or similar
Contractual Obligations, (iv) for the deferred purchase price of property, goods
or services, including in connection with the acquisition of any business or
non-competition agreement (other than trade payables or accruals incurred in the
ordinary course of business consistent with the past customs and practices), (v)
under capital leases (in accordance with generally accepted accounting
principles in the United States, consistently applied), (vi) in respect of
letters of credit and bankers’ acceptances, (vii) for Contractual Obligations
relating to interest rate protection, swap agreements, factoring, hedging and
collar agreements, (viii) in the nature of premiums (prepayment or otherwise) or
penalties in connection with the obligations described in clauses (i) through
(viii) above, and (ix) in the nature of Guarantees of the obligations described
in clauses (i) through (viii) above of any other Person.
(m)    “Dollars”, “dollars” and “$” refer to U.S. Dollars.
(n)    “Event of Default” has the meaning set forth in Section 8.
(o)    “Governmental Authority” means any nation or country (including but not
limited to the United States) and any state, commonwealth, territory or
possession thereof and any political subdivision of any of the foregoing,
including but not limited to courts, departments, commissions, boards, bureaus,
agencies, ministries or other instrumentalities.
(p)    “Guarantee” means, with respect to any Person, (i) any guarantee of the
payment or performance of, or any contingent obligation in respect of, any Debt
or other liability of any other Person; (ii) any other arrangement whereby
credit is extended to any obligor (other than such Person) on the basis of any
promise or undertaking of such Person (A) to pay the Debt or other liability of
such obligor, (B) to purchase any obligation owed by such obligor, (C) to
purchase or lease assets under circumstances that are designed to enable such
obligor to discharge one or more of its obligations or (D) to maintain the
capital, working capital, solvency or general financial condition of such
obligor; and (iii) any liability as a general


-9-
MIA 186341270v6

--------------------------------------------------------------------------------




partner of a partnership or as a venturer in a joint venture in respect of Debt
or other obligations of such partnership or venture.
(q)    “Holder” means a Person holding any OPKO Notes, including, for the
avoidance of doubt, Lender.
(r)    “Laws” means any and all laws (statutory, judicial or otherwise),
ordinances, regulations, judgments, orders, directives, injunctions, writs,
decrees or awards of any Governmental Authority.
(s)    “Lender” has the meaning set forth in the Preamble.
(t)    “Maturity Date” has the meaning set forth in Section 2.
(u)    “OPKO Notes” has the meaning set forth in the Recitals.
(v)    “Organic Change” means any capital reorganization, reclassification,
recapitalization, consolidation, merger, sale of all or substantially all of
Borrower’s assets or other similar transaction.
(w)    “Person” means any individual, partnership, joint venture, firm,
corporation, association, limited liability company, joint stock company,
unincorporated organization, trust or other enterprise or any governmental or
political subdivision or any agency, department or instrumentality thereof.
(x)    “Purchased Securities” means this Note and the shares of Common Stock
issuable upon conversion of this Note.
(y)    “Redemption Date” has the meaning set forth in Section 4.
(z)    “Redemption Notice” has the meaning set forth in Section 4.
(aa)    “Redemption Price” means, for each $1,000 principal amount of OPKO
Notes, an amount in cash, in immediately available funds, equal to the sum of
100% of such principal amount, plus accrued and unpaid interest thereon to, but
not including, the Redemption Date.
(bb)    “Redemption Right” has the meaning set forth in Section 4.
(cc)    “Subsidiary” means, with respect to any specified Person, any other
Person of which such specified Person will, at the time, directly or indirectly
through one or more Subsidiaries, (a) own at least 50% of the outstanding
capital stock (or other shares of beneficial interest) entitled to vote
generally, (b) hold at least 50% of the partnership, limited liability company,
joint venture or similar interests or (c) be a general partner, managing member
or joint venturer.
(dd)    “Trading Day” means a day on which the Common Stock is traded on the
Trading Market.


-10-
MIA 186341270v6

--------------------------------------------------------------------------------




(ee)    “Trading Market” means the primary national securities exchange on which
the Common Stock is listed or quoted for trading on the date in question.
15.    Miscellaneous.
(i)    This Note may be amended or modified only by an instrument in writing
signed by Borrower and Holders holding at least 51% of the outstanding aggregate
principal amount of the OPKO Notes; provided, however, that, without the consent
of Lender, no amendment, supplement or waiver may (1) change the Maturity Date
of the principal of, or any installment of interest on, this Note; (2) reduce
the principal amount of, or interest on, this Note; (3) change the currency of
payment of principal of, or interest on, this Note; (4) impair the right to
institute suit for the enforcement of any payment on or after the Maturity Date
(or, in the case of a redemption, on or after the Redemption Date) of this Note;
(5) waive a default in the payment of principal of, or interest on the this
Note; (6) subordinates this Note in right of payment to any other Debt of
Borrower; or (7) reduce the percentage or aggregate principal amount of
outstanding OPKO Notes the consent of whose Holders is necessary for waiver of
compliance with, or amendment to, the provisions of this Note.
(ii)    This Note shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and permitted assigns of the parties
hereto; provided, however, that the Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of Lender.
Subject to the terms and conditions of this Note, including, without limitation,
the restrictions on transfer of this Note contained herein, Lender may at any
time, upon five (5) days’ prior written notice to Borrower, assign all or any
portion of its rights hereunder to an Affiliate without Borrower’s consent.
(iii)    No delay or omission on the part of Lender in the exercise of any right
or remedy hereunder shall operate as a waiver thereof, and no partial exercise
of any right or remedy precludes any other or further exercise thereof or the
exercise of any other rights or remedies.
(iv)    If any provision of this Note is held to be invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by Law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction,
and (ii) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.
(v)    Borrower hereby waives presentment, demand for payment (except as
expressly required herein), protest, notice of protest, notice of dishonor and
any and all other notices or demands in connection with the delivery,
acceptance, performance, default or enforcement of this Note.
(vi)    THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION. BORROWER AND LENDER HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN MIAMI-DADE COUNTY FOR
THE ADJUDICATION OF ANY


-11-
MIA 186341270v6

--------------------------------------------------------------------------------




DISPUTE BROUGHT BY BORROWER OR LENDER HEREUNDER, IN CONNECTION HEREWITH OR WITH
ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY
BORROWER OR LENDER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE
OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT
IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. BORROWER
AND LENDER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
[signature page follows]



IN WITNESS WHEREOF, the undersigned has executed and delivered this Note as of
the date first above written.
 
OPKO HEALTH, INC.




By:__________________________
Name:
Title:
 
 
Acknowledged and agreed by Lender as of the date first set forth above:


_______________________




By:__________________________
Name:
Title:


 
Payment Instructions for Lender:


If by wire:


Bank: ______________________
ABA#: ______________________
Account # ______________________
Beneficiary: ______________________




 

Lender’s Address for Notice:
______________________
______________________
______________________




-12-
MIA 186341270v6